The opinion of the Court was delivered by
Wright, A. J.
The appellant executed to the respondent an instrument in writing, called an agricultural lien, on all his crop to be grown during the year 1872; and, to further secure respondents, this instrument reads as follows: “I do hereby mortgage to said Wardlaw & Edwards all my horses, mules and other stock, to wit: One bay mare, (Lucy,) one bay mule, (Jim,) two milk cows, (one white and one red,) one yoke of oxen, (Buck and Bill.)”
The amount advanced to appellant was one hundred and seventy-five dollars ($175.)
The appellant paid at various times during the year 1872 (the year for which the lien was given) one hundred and ninety-two dollars and ninety-five cents ($192.95); aud this amount of money was realized from the sale of the crop raised in the same year, and algo by the sale of beeves and the yoke of oxen mentioned in the instrument of writing called the agricultural lien. Therefore the payment of the debt for which the lien was given was satisfied, and His Honor the presiding Judge should have so held.
The first ground of appeal fully disposes of this case.
The motion is granted, and a new trial ordered.
Moses, C. J., and Willard, A. J., concurred.